             Case 2:20-cv-01457-CKD Document 3 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MICHAEL BALZARINI,                                No. 2:20-cv-1457 CKD P
12                          Plaintiff,
13               v.                                        ORDER
14       GAVIN NEWSOM, et al.,,
15                          Defendants.
16

17              Plaintiff, a state prisoner at San Quentin State Prison, has filed an “emergency motion to

18   modify population . . .” In order to commence an action, plaintiff must file a complaint as

19   required by Rule 3 of the Federal Rules of Civil Procedure, and plaintiff must either pay the

20   required filing fee or file an application requesting leave to proceed in forma pauperis.1 See 28

21   U.S.C. §§ 1914(a), 1915(a). The court will not issue any orders granting or denying relief until

22   an action has been properly commenced. Therefore, plaintiff’s motion will be denied without

23   prejudice. Plaintiff will be provided the opportunity to file his complaint, and to submit an

24   application requesting leave to proceed in forma pauperis or to submit the appropriate filing fee.

25   /////

26   /////

27
     1
      If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
28   but will be allowed to pay it in installments.
                                                         1
         Case 2:20-cv-01457-CKD Document 3 Filed 07/29/20 Page 2 of 2

 1

 2            In accordance with the above, IT IS HEREBY ORDERED that:

 3            1. Plaintiff’s “emergency motion to modify population . . .” (ECF No. 1) is denied

 4   without prejudice.

 5            2. Plaintiff is granted thirty days from the date of service of this order to file a complaint

 6   that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil Procedure,

 7   and the Local Rules of Practice. The complaint must bear the docket number assigned this case.

 8   Plaintiff shall also submit, within thirty days from the date of this order, the application to

 9   proceed in forma pauperis on the form provided by the Clerk of Court, or the filing fee in the

10   amount of $400.00.2 Plaintiff’s failure to comply with this order will result in a recommendation

11   that this matter be dismissed.

12            3. The Clerk of the Court is directed to send plaintiff the court’s form for filing a civil

13   rights action by priosners, and the application to proceed in forma pauperis by a prisoner.

14   Dated: July 29, 2020
                                                        _____________________________________
15
                                                        CAROLYN K. DELANEY
16                                                      UNITED STATES MAGISTRATE JUDGE

17

18

19   1/kly
     balz1457.Nocompl
20
21

22

23

24

25

26
     2
27      The $400.00 is comprised of the $350.00 filing fee and a $50.00 administrative fee. If plaintiff
     is granted leave to proceed in forma pauperis, plaintiff is not required to pay the $50.00
28   administrative fee.
                                                       2
